                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                    Civil No. 15-2286(DSD/KMM)

Steven L. Wirtz,

               Plaintiff,

v.                                                  ORDER

Specialized Loan Servicing, LLC,

               Defendant.


     Carl E. Christensen, Esq., Daniel M. Eaton, Esq. and
     Christensen Law Office, PLLC, 800 Washington Ave. N., Suite
     704, Minneapolis, MN 55401, counsel for plaintiff.

     Calvin P. Hoffman, Esq., James Schoeberl, Esq. and Stinson
     Leonard Street, LLP, 50 South Sixth Street, Suite 2600,
     Minneapolis, MN 55402, counsel for defendant.



     This matter is before the court upon remand from the Eighth

Circuit Court of Appeals and on the cross-motions for summary

judgment by defendant Specialized Loan Servicing, LLC (SLS) and

plaintiff Steven L. Wirtz.1   Based on a review of the file, record,

and proceedings herein, and for the following reasons, the court

grants SLS’s motion and denies Wirtz’s motion.



                              BACKGROUND

     The full background of this matter is set forth in the court’s

previous summary judgment order and the Eighth Circuit’s decision



     1
       Plaintiff also moved to certify a question to the Minnesota
Supreme Court, but has since abandoned that motion.      The court
would deny the motion even if still before the court.
and will not be repeated here.        The court will set forth only those

facts necessary to decide the narrow issue presented.

       In an order dated May 9, 2016, the court determined that SLS

violated the Real Estate Settlement Procedures Act (RESPA) by

failing to adequately investigate and remedy an error in Wirtz’s

mortgage loan payment history.            ECF No. 41 at 8-9.     The court also

determined that SLS violated the Minnesota Mortgage Originator and

Servicer Licensing Act (MOSLA) given its RESPA violation.                 Id. at

10-11.       With respect to damages, the court held that Wirtz had

incurred $80.00 in actual damages2 and $4,137.22 in statutory
damages.      Id. at 12-13; ECF No. 67 at 3-4.           SLS appealed, arguing

that it did not violate RESPA or MOSLA.
       The Eighth Circuit agreed with the court that SLS had violated

RESPA by failing to conduct a reasonable investigation into Wirtz’s

loan       payment   history   and   by       failing   to   provide   requested

information about the loan history since its origination. Wirtz v.

Specialized Loan Servicing, LLC, 886 F.3d 713, 718 (8th Cir. 2018).

The Eighth Circuit concluded, however, that Wirtz had failed to

establish actual damages caused by the RESPA violations:

       The bank records that Wirtz obtained for 2012 and 2013
       were irrelevant to the dispute whether Wirtz’s loan
       payments were past due before June 2011. Wirtz did not
       pay $80 for bank records from 2012 and 2013 “as a result
       of” [SLS’s] failure to investigate and provide
       information about the pre-2011 payment history.       We
       therefore conclude that Wirtz did not submit sufficient
       evidence of actual damages under RESPA.

       2
        Wirtz paid $80.00 to obtain copies of his bank statements
from January 2012 through November 2013.

                                          2
Id. at 719. Because actual damages are required under RESPA before

“additional” damages can be awarded, the Eighth Circuit also

reversed the award of statutory damages.3             Id. at 719-20; 12 U.S.C.

§ 2605(f)(1)(B).

     As   to   the   MOSLA    claim,   which     is   premised   on   the    RESPA

violation,     the   Eighth    Circuit       reversed   and   remanded      for   a

determination as to whether MOSLA provides a cause of action when

a loan servicer violates a federal law regulating mortgage loans,

such as RESPA, but where there is no federal cause of action.                 Id.

at 721.   The parties now move for summary judgment on that issue.



                                 DISCUSSION

I.   Standard of Review

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”               Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A fact is material only when its resolution affects the outcome of

the case.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).   A dispute is genuine if the evidence is such that it could

cause a reasonable jury to return a verdict for either party.                 Id.

at 252.

     3
       The Eighth Circuit also rejected Wirtz’s argument that SLS
engaged in a “pattern or practice of noncompliance” under RESPA.
Id. at 720-21.

                                         3
      On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.

Id. at 255.    The nonmoving party, however, may not rest on mere

denials or allegations in the pleadings but must set forth specific

facts sufficient to raise a genuine issue for trial.    Celotex, 477

U.S. at 324.   A party asserting that a genuine dispute exists - or

cannot exist - about a material fact must cite “particular parts of

materials in the record.”       Fed R. Civ. P. 56(c)(1)(A).    If a

plaintiff cannot support each essential element of a claim, the

court must grant summary judgment because a complete failure of

proof regarding an essential element necessarily renders all other

facts immaterial.    Celotex, 477 U.S. at 322-23.

II.   Minnesota Mortgage Originator and Servicer Licensing Act

      MOSLA prohibits a mortgage servicer from violating “federal

law regulating residential mortgage loans.”    Minn. Stat. § 58.13,

subdiv. 1(a)(8).    As discussed above, although SLS violated RESPA,

Wirtz does not have an actionable RESPA claim because Wirtz did not

sustain actual damages as a result of that violation.    The narrow

issue now before the court on remand is whether Wirtz has a cause

of action against SLS under MOSLA based on SLS’s RESPA violation

even though he has sustained no actual damages and thus has no

actionable claim under RESPA.

      MOSLA creates a private right of action for a borrower

“injured by” a violation of its provisions.    Minn. Stat. § 58.18,


                                  4
subdiv. 1.    An injured borrower is entitled recover the following

categories of damages:

      (1) actual, incidental, and consequential damages;

      (2) statutory damages;

      (3) punitive damages if appropriate; and

      (4) court costs and reasonable attorney fees.

Id.   According to SLS, this means that a borrower must be   “injured

by” a MOSLA violation in order to maintain a claim.      Wirtz argues

that he has a private right of action even in the absence of injury

because the court has already concluded that SLS violated RESPA

and, therefore, MOSLA.      Wirtz relies heavily on Gretsch v. Vantium

Capital, Inc., 846 N.W.2d 424 (Minn. 2014) to support his position.

His reliance is misplaced.

      Gretsch involved the question of whether a borrower had

standing to sue under MOSLA even though she was not a party to the

contract at issue between her loan servicer and Fannie Mae.       846

N.W.2d at 429.      The Minnesota Supreme Court held that the borrower

had standing to sue notwithstanding her lack of privity because she

alleged an injury flowing from her loan servicer’s      breach of the

contract.    Id. at 429.   The court relied on MOSLA’s plain language

broadly conveying standing to a borrower “injured by” a MOSLA

violation.    Id.

      In contrast, the issue presented here is not whether Wirtz has

standing to sue SLS, but rather whether he is required to establish


                                    5
an injury in order to prevail under MOSLA.               See Wooden v. Bd. of

Regents of Univ. Sys. of Ga., 247 F.3d 1262, 1280 (11th Cir. 2001)

(“A finding that plaintiff has standing simply means that the

plaintiff is entitled to ‘walk through the courthouse door’ and

raise   his    grievance       before   [the]   court;   it     is   a   threshold

determination     that    is    conceptually    distinct      from   whether   the

plaintiff is entitled to prevail on the merits.”). The only courts

that have addressed this issue have unequivocally determined that

injury is in fact required. See Bredlow v. CitiMortgage, Inc., No.

15-3087, 2016 WL 310728, at *7 (D. Minn. Jan. 26, 2016) (holding

that to state a claim a borrower must allege injury caused by the

conduct of a originator or servicer because MOSLA only provides a

right of action for a borrower “injured by a violation”); Winkler

v. GMAC Mort., LLC, No. 12-46, 2012 WL 1883916, at *4 (D. Minn. May

22,   2012)    (holding    that    plaintiffs’    lack     of   actual    damages

foreclosed their MOSLA claim because “an element of a claim under

§ 58.13 is damages”).          The court agrees with the straightforward

analysis in those cases and likewise concludes that Wirtz’s lack of

injury is fatal to his claim under MOSLA.

      Wirtz argues that even if the court decides that injury is

necessary to maintain a claim under MOSLA, the Eighth Circuit’s

holding with respect to the $80.00 Wirtz expended to obtain bank

records does not preclude a finding of actual damages for purposes

of MOSLA.     The court disagrees.       The MOSLA violation is predicated


                                         6
solely on the RESPA violation.       If there were no actual damages

under RESPA, then there are no actual damages under MOSLA.



                            CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.    SLS’s second motion for summary judgment [ECF No. 93] is

granted;

     2.    Judgment is entered in favor of SLS on the RESPA and

MOSLA claims;

     3.    Wirtz’s second motion for summary judgment [ECF No. 98]

is denied; and

     4.    This action is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: December 10, 2018


                                      s/David S. Doty
                                      David S. Doty, Judge
                                      United States District Court




                                 7
